Upon remittitur from the Court of Appeals and upon consideration of the facts of record (CPL 470.25 [2] [d]), judgment, Supreme Court, New York County (Jay Gold, J.), rendered May 12, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of IV2 to 4V2 years’ imprisonment, unanimously affirmed.
Defendant appealed on a single issue of law, arguing that he was deprived of the effective assistance of counsel. This Court reviewed the facts, finding that “the record * * * contains overwhelming evidence of defendant’s guilt” (239 AD2d 132, 133), but concluded that reversal of the judgment of conviction was nevertheless compelled under the authority of People v Baldi (54 NY2d 137, 147). The Court of Appeals having reversed and found that defendant was provided with meaningful representation under the circumstances (91 NY2d 708), there are no remaining issues for this Court’s consideration. Concur — Rosenberger, J. P., Nardelli, Rubin and Mazzarelli, JJ.